Citation Nr: 1743653	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of cervical spine from March 1, 2008, until June 17, 2010.

2.  Entitlement to a rating in excess of 20 percent for cervical intervertebral disc syndrome (formerly degenerative disc disease, henceforth cervical spine disability) from August 1, 2010. 

3.  Entitlement to an initial rating in excess of 20 percent for the left cervical radiculopathy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to February 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2008, December 2010, August 2012, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the April 2008 rating decision, the RO granted entitlement to service connection for cervical degenerative disc disease and assigned a 10 percent rating effective March 1, 2008.  A December 2010 rating decision from the Baltimore RO granted a temporary evaluation of 100 percent, based upon surgical treatment necessitating convalescence, from June 18, 2010, through July 31, 2010.  An August 2012 rating decision granted an increased 20 percent evaluation for cervical intervertebral disc syndrome, effective May 10, 2012.  An August 2013 rating decision granted the increased evaluation, effective August 1, 2010 (the day after the temporary total evaluation ended).  This August 2013 rating decision also granted service connection for left cervical radiculopathy, with an initial rating of 20 percent effective April 28, 2009.  

The Board notes that the December 2010 rating decision failed to include on the attached code sheet a rating for cervical degenerative disc disease for the period prior to the Veteran's temporary 100 percent evaluation due to surgery, which began June 2010.  Subsequent rating decisions, such as the August 2013 decision, have not included the period prior June 2010.  It does not appear that the Veteran has been compensated incorrectly for this period, but, as noted by the Veteran's representative in the August 2017 informal hearing presentation and reflected in the December 2015 supplemental statement of the case, this period remains on appeal.  

Since the cervical spine rating criteria allow for the separate evaluation of any associated objective neurological abnormalities, the left radiculopathy is part and parcel of the claim for increase for the service-connected cervical spine disability, and is considered to be on appeal.  38 C.F.R. § 4.71a.  Because these rating constitute only a partial grant of the benefit sought, the claims of entitlement to higher rating for intervertebral disc syndrome and left radiculopathy remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2011, February 2013, and November 2014, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  For the period on appeal prior to June 18, 2010, the Veteran's cervical spine disability was not manifested by forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, combined range of motion of the cervical spine not greater 170 degrees, muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour, or evidence of ankylosis or intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks during the past 12 months.  

2.  For the period on appeal prior to June 18, 2010, the Veteran's left (minor) cervical radiculopathy manifested in severe incomplete paralysis, but not complete paralysis of the left upper extremity.

3. For the period on appeal from August 1, 2010, the Veteran's cervical spine disability was not manifested by forward flexion of the cervical spine 15 degrees or less, evidence of ankylosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks during the past 12 months.  

4.  For the period on appeal from June 18, 2010, the Veteran's left (minor) cervical radiculopathy manifested in mild incomplete paralysis of the left upper extremity, but not severe incomplete paralysis or complete paralysis.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to June 18, 2010, the criteria for an initial evaluation in excess of 10 percent for the service-connected cervical spine disability were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016).

2.  For the period on appeal prior to June 18, 2010, the criteria for a rating of 40 percent, but no higher, for left (minor) cervical radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8514 (2016).

3.  For the period on appeal from August 1, 2010, the criteria for a rating in excess of 20 percent for the service-connected cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016).

4.  For the period on appeal from June 18, 2010, the criteria for a rating in excess of 20 percent for left (minor) cervical radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.123, 4.124a, Diagnostic Code 8514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded VA examinations in May 2012 and August 2013.  These VA examinations are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that her cervical spine disability or left cervical radiculopathy has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the May 2014 remand orders, namely to obtain records from Malcom Grow Hospital, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


Increased Ratings

The Veteran seeks an initial rating in excess of 10 for the service-connected cervical intervertebral disc syndrome prior to June 18, 2010, and a rating in excess of 20 percent from August 1, 2010.  The Veteran also seeks a rating in excess of 20 percent for the left radiculopathy associated with cervical intervertebral disc syndrome.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is considered competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

For VA compensation purposes, normal motion of the thoracolumbar spine is forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a. 

Associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  The left cervical radiculopathy disability is currently rated under 38 C.F.R. § 4.24a, Diagnostic Code 8514.  Diagnostic Code 8514 provides ratings for paralysis of the radial nerve.  Under Diagnostic Code 8514, a 20 percent disability rating is warranted for mild incomplete paralysis of the major radial nerve, or mild or moderate incomplete paralysis of the major radial nerve.  A 30 percent disability rating is warranted for moderate incomplete paralysis of the major radial nerve.  A 40 percent disability rating is warranted for severe incomplete paralysis of the minor radial nerve.  A 50 percent disability rating is warranted for severe incomplete paralysis of the major radial nerve.  A disability rating of 60 percent is assigned for complete paralysis of the minor radial nerve.  A disability rating of 70 percent is assigned for complete paralysis of the major radial nerve.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The schedular criteria for rating the spine disabilities specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of spine motion including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995)); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of the degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

According to a message received in August 2013, the Veteran reported that she is right handed.  Therefore, the criteria for minor nerve radiculopathy apply to the Veteran's left cervical radiculopathy.  

Factual Background

Prior to the Veteran's exit from service, she underwent a VA examination in October 2007.  The Veteran reported pain precipitated by turning her head the wrong way that lasts for days and is relieved by medication, acupuncture, stretching, and local ice.  The Veteran reported numbness in the left fifth and half of the left fourth finger for the past four to five months.  She was noted to have C4-5, 5-6, and 6-7 disc disease with bulging and degenerative joint disease with spurring three years prior.  Her neck was not reported to be swollen, hot, red, stiff, weak, unstable, giving-out, locking, or lacking endurance.  On examination, there was no edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated movement.  Range of motion was measured as: flexion from 0 to 45 degrees; extension from 0 to 55 degrees; left lateral flexion from 0 to 40 degrees; right lateral flexion from 0 to 40 degrees; left lateral rotation from 0 to 70 degrees; and right lateral rotation from 0 to 70 degrees.  

The Veteran was seen in December 2008 for medication refills and her cervical spondylosis was noted to be stable except during times of overuse.  Cervical spine pain was elicited by lateral rotation, but there was normal motion, flexion, extension, rotation, and lateral flexion.  There was no laxity or weakness.  She complained of radiating pain, numbness, and tingling reaching to the left hand.  An MRI from January 2009 reflected degenerative disc disease most severe at the C4-5 to C6-7 levels, with compression of the anterior cord at the C5-6 level.  A CT scan was recommended.  The Veteran returned in April 2009 complaining of burning in her left shoulder to her upper arm, pain with turning her neck, and tingling in her right hand.  Imaging from April 2009 reflected degenerative disc disease at the C4-5 and C5-6 levels.  

The Veteran reported pain in her neck made worse with turning to the right or left in July 2009 and she was diagnosed with cervical spondylosis.  At treatment in September 2009 the Veteran showed tenderness of the neck on palpation and with "looking up, down, and to the sides."  She was able to shrug her shoulder.  In March 2010 she had mild left lateral neck tenderness with "looking up, down, to the sides, and on palpation, but not with shrugging her shoulders."  In April 2010, the Veteran complained of continuing pain and the primary diagnosis was herniated intervertebral disc cervical.  Another note from April 2010 indicates severe radiculopathy with progressive worsening.  A copy of an MRI from April 2010 indicates interval progression in the disc disease at C4-5.  An April 2010 treatment note indicates the Veteran received a Vitamin B12 injection for her peripheral neuropathy.  

The Veteran complained of back pain in May 2010.  The Veteran had tried medications, physical therapy, chiropractors, and acupuncture, but reported continued chronic pain.  The Veteran returned to treatment in June 2010 with complaints of cervical spondylosis and persistent left upper extremity pain radiating to her posterior arm.  She reported that physical therapy and pain management have offered little improvement to symptoms.  The Veteran desired to pursue surgical intervention and was scheduled for surgical intervention.  A July 2010 treatment note indicates that the Veteran's pre-operative symptoms have completely resolved and the Veteran was without complaint.  She reported walking and occasionally jogging for exercise.  

A cervical spine VA examination from May 2012 indicates a diagnosis of cervical spine radiculopathy dating to 2006.  The Veteran reported improvement for four to five months after her 2010 cervical disc surgery, but feeling as if her symptoms had returned to previous levels.  The Veteran reported that repetitive arm motion or raising her head causes flare ups of her disability that are of moderate intensity and last for four to five days.  Range of motion was measured as: forward flexion from 0 to 30 degrees with pain at 30 degrees; extension from 0 to 20 degrees with pain at 20 degrees; left lateral flexion from 0 to 30 degrees with pain at 30 degrees; right lateral flexion from 0 to 30 degrees with pain at 30 degrees; left lateral rotation from 0 to 45 degrees with pain at 45 degrees; and right lateral rotation from 0 to 30 degrees with pain at 30 degrees.  After three repetitions the Veteran's range of motion did not decrease.  The Veteran's cervical spine disability resulted in less movement than was normal and pain on movement.  The Veteran had guarding or muscle spasm that resulted in abnormal spinal contour.  The Veteran had intervertebral disc syndrome but no incapacitating episodes in the prior twelve months.  The Veteran did not use assistive devices for locomotion.  

As for functional impacts, the Veteran uses a special headset for her phone, must stretch every few hours, and cannot lift or carry.  She reported difficulty with driving especially if her car has to go in reverse.  Muscle strength was slightly decreased in the left upper extremity, there was decreased sensation in the left shoulder area, and the Veteran had mild left upper extremity radiculopathy.  The radiculopathy was manifested by constant mild pain in left upper extremity, mild paresthesias or dysesthesias, and mild numbness.  

At treatment in September 2012, her neck pain was noted to be controlled with a combination of stretching and strengthening, with medication for acute pain.  

An addendum was obtained in August 2013 addressing the Veteran's surgical intervention in June 2010.  The VA examiner opined that it is less likely than not that the Veteran's cervical condition resolved following surgical intervention.  The VA examiner reviewed the Veteran's medical history, including notes from the Veteran's surgery.  The VA examiner noted that post-operative notes indicate that the Veteran's pre-operative symptoms have completely resolved, but then pointed out the success was temporary as the May 2012 VA examiner indicated significant limitations.  The VA examiner then opined that the Veteran's cervical condition remains problematic without significant clinical changes between 2009 and 2013.  

Imaging from August 2013 was read as showing severe degenerative changes at C5-6, C7-T1, and to a lesser extent C4-5, with disc space foraminal narrowing and anterior spur formation.  Facet joint arthropathy at C6, C7, and T1 was suspected.  In March 2014 and April 2014, her neck was noted to appear normal, with no tenderness.  

Period Prior to June 18, 2010

Prior to June 18, 2010, the Veteran asserts entitlement to a rating in excess of 10 percent for the cervical spine disability and in excess of 20 percent for left cervical radiculopathy.  The Board finds that a rating in excess of 10 percent for the cervical spine disability is not warranted, however the evidence is consistent with a rating of 40 percent for left cervical radiculopathy.  

While not within the rating period, the VA examination from October 2007 does not show limitation consistent with a rating in excess of 10 percent for the cervical spine radiculopathy.  Neither the Veteran's cervical flexion nor combined cervical range of motion is consistent with a 20 percent rating.  During the period on appeal prior to June 17, 2010, the Veteran's cervical spine disability exhibited tenderness, pain, pain on movement, and limitation of motion, with injections required to treat the pain.  But these complaints do not include evidence of how much the Veteran's functioning was limited by pain or tenderness.  As noted above, pain alone does not constitute functional impairment. Mitchell, 25 Vet. App. at 33-36.  Thus, the Veteran's complaints of pain, tenderness, pain on movement, and limitation of motion are found to be contemplated in the 10 percent rating assigned for this period.  No evidence from this period reflects limitation consistent with a higher rating.  The Board has considered the Veteran's representative's argument in the August 2017 informal hearing presentation, but as the representative failed to point to evidence of limited functioning consistent with an increased evaluation, the arguments presented are unpersuasive.  As such, a rating in excess of 10 percent for the period on appeal prior to June 18, 2010, is not warranted.  

As the Veteran has not been shown to have ankylosis of the cervical spine or intervertebral disc syndrome during this period, a higher rating is not warranted for either ankylosis or intervertebral disc syndrome.  

However, the evidence is consistent with a rating of 40 percent for left cervical radiculopathy during the period prior to June 18, 2010.  Specifically, the treatment notes from April 2010 indicate that the Veteran's radiculopathy was severe and worsening.  The Veteran complained of symptoms including radiating pain, numbness, burning, and tingling.  Thus, a rating of 40 percent is warranted for the period prior to June 18, 2010, for the left cervical radiculopathy.  

The Board has considered the Veteran's statements, and finds that they are credible and competent to report symptoms such as pain.  The Board also notes that the Veteran claimed at the May 2012 VA examination that her symptoms were the same as before her surgery, and she was rated 20 percent during this period for her cervical spine disability.  However, the Veteran did not identify what symptoms were the same, such as limitation of motion, pain, or radicular symptoms.  Further, for the purposes of rating the Veteran's limitation of motion, the Board finds the objective evidence of the VA examinations and treatment records more probative for evaluating the severity of the Veteran's symptoms during this period than the Veteran's later ambiguous statements.  

Accordingly, based on all of the foregoing, a rating in excess of 10 percent is not warranted for the cervical spine disability prior to June 18, 2010, but that a rating of 40 percent, but not higher, for the left cervical radiculopathy prior to June 18, 2010 is warranted.  

Period from June 18, 2010

From August 1, 2010, the Veteran asserts entitlement to a rating in excess of 20 percent for the cervical spine disability and from June 18, 2010, in excess of 20 percent for left cervical radiculopathy.  The Board finds increased ratings are not warranted. 

The Veteran underwent surgery in June 2010 to address her symptoms of cervical spine disability.  Notes from the months following the Veteran's surgery indicate a complete resolution of her pre-operative symptoms.  However, by the time of the May 2012 VA examination, she reported that her symptoms had returned to pre-operative levels.  The Board notes that this VA examination reflects limitation of motion consistent with a 20 percent rating for the cervical spine disability, but not higher.  Further, treatment notes from after this VA examination are not consistent with increasing symptomatology.  For example, a September 2012 treatment note does not suggest an increase in the level of her symptoms, as her neck pain was noted to be well-controlled and treatment notes in April 2014 note no abnormality with her neck or tenderness.  While the addendum opinion obtained in August 2013 indicates that the Veteran's symptoms remained problematic without significant clinical changes between 2009 and 2013, it does not indicate a worsening of her symptoms.  The Veteran and her representative have not alleged that her condition has worsened since the most recent VA examination.  As such, the evidence is not consistent with an evaluation in excess of 20 percent due to limitation of motion in the cervical spine.  

The May 2012 VA examiner noted the Veteran has intervertebral disc syndrome, but no incapacitating episodes in the previous 12 months.  The treatment notes do not show evidence of incapacitating episodes having a total duration in excess of four weeks during a twelve month period after August 1, 2010, and therefore a rating in excess of 20 percent based on the criteria for intervertebral disc syndrome are not met.  As the Veteran has not been shown to have ankylosis of the cervical spine, a higher rating is not warranted for this condition.  

As for the Veteran's left cervical radiculopathy, the Veteran's symptoms were noted to resolve after her June 2010 surgery.  As noted in July 2010, the Veteran was without complaint.  Her symptoms returned by the May 2012, but the evaluation of her radicular symptoms noted them to be only mild by that point.  The Veteran had constant mild pain in left upper extremity, mild paresthesias or dysesthesias, and mild numbness.  These symptoms are not consistent with an evaluation in excess of 20 percent.  Neither do the treatment notes provide evidence of severe radiculopathy.  In September 2012 her pain was noted to be well-controlled, and in April 2014 no limitations from her radiculopathy were noted.  Thus, after the Veteran's June 18, 2010, surgery, the evidence is not consistent with an evaluation in excess of 20 percent. 

The Board has also considered the Veteran's statements that describe her pain and discomfort.  The Veteran is certainly competent to describe her observations and the Board finds that her statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an initial increased rating higher than 10 percent prior to May 23, 2013, or in excess of 20 percent between May 23, 2013, and December 28, 2014, or in excess of 10 percent from December 29, 2014, on.  

Accordingly, based on all of the foregoing, a rating in excess of 20 percent is not warranted for either the cervical spine disability from August 1, 2010, or the left cervical radiculopathy from June 18, 2010.  


ORDER

An initial rating in excess of 10 percent for the cervical spine disability for the period prior to June 18, 2010, is denied.  

An initial rating of 40 percent, but not higher, for the left cervical radiculopathy for the period prior to June 18, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for the cervical spine disability for the period from August 1, 2010, is denied. 

A rating in excess of 20 percent for the left cervical radiculopathy for the period from June 18, 2010, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


